Citation Nr: 1703572	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Marine Corps from December 1965 to September 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, WA, which granted service connection for PTSD with a 50 percent disability rating effective April 17, 2012.  A notice of disagreement was received in July 2012. A statement of the case (SOC) was issued in August 2013, followed later that month by the Veteran's timely substantive appeal.  A supplemental SOC issued in September 2014 maintained the 50 percent rating.

The Veteran initially requested a hearing before the Board via his August 2013 VA Form 9.  A hearing was scheduled for September 2016.  However, in August 2016, the Veteran withdrew his request for a Board hearing.  Therefore, the Board considers the hearing request cancelled, and will adjudicate the claim based upon the evidence of record.  See 38 C.F.R. § 20.704 (2016).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD was manifested by clinical signs and symptoms including anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances. 

2.  The May 2012 VA examiner attributed the Veteran's PTSD-related occupational and social impairment to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress. 

3.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 50 percent schedular rating, but no higher.

CONCLUSION OF LAW

The criteria are not met for an initial disability rating in excess of 50 percent for the Veteran's PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board notes that the Veteran's disagreement is with the initial rating assigned following the grant of service connection for PTSD.  VA's General Counsel held that no further VCAA notice is required for downstream issues such as a veteran's appeal with respect to the propriety of the initially assigned rating stemming from the original grant of service connection.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. 473 (2006).  As the Veteran in this case has appealed with respect to the initially assigned rating, additional VCAA notice is not required because the purpose the notice is intended to serve has been fulfilled.  Harman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded a VA examination in May 2012 in conjunction with his PTSD claim.  In rendering the medical opinion of record, the VA examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinion in the context of the pertinent clinical history.  Thus, the Board finds that the May 2012 VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Board notes that the Veteran was afforded the opportunity for additional examination, but failed to appear for a scheduled VA examination in August 2014. When a claimant fails to report for a medical examination scheduled in conjunction with a claim for increase without good cause, the claim shall be based upon the evidence of record.  38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a) (2016).  The burden is on VA to demonstrate that notice was sent to a claimant's last address of record and that a claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991). 

Although the Veteran's claims file does not contain a copy of a notice letter for the VA examination itself, the examination request report is included in his file per standard VA practice.  The claims file also includes a June 2014 notice to the Veteran that a private medical facility would contact him to advise as to the date and time of the VA examination.  Notably, the Veteran has not alleged that he did not receive notice of the VA examination scheduled in August 2014.  The Veteran has also not provided any reason for his failure to report to the August 2014 VA examination.  As good cause has not been shown, adjudication shall proceed based upon the evidence of record.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   The Board finds that all necessary notice and development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to a disability rating in excess of 50 percent for PTSD

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Rating criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Analysis

The Veteran contends that the current 50 percent rating for his service-connected PTSD does not adequately reflect the severity of his disability.  

The Veteran originally submitted a claim of entitlement to service connection for PTSD in December 2006.  In his supporting statement accompanying the application, the Veteran described experiencing significant changes in his relationships with others upon his return from Vietnam.  He also described losing a friend and fellow Marine in Vietnam, as well as working in Graves and Registration stacking body bags in a cooler.  The Veteran stated it was easier for him to dream than face the realities of his experiences in Vietnam.  VA treatment records reflect that the Veteran was referred for psychological services in August 2001 and participated in therapy sessions between 2004 and 2007.  The records contain a working diagnosis of PTSD in February 2007.  However, a VA examination in September 2007 diagnosed the Veteran with depression with a GAF score of 60.  The Veteran's original claim was denied given the lack of PTSD diagnosis in accordance with the DSM-IV criteria.

In April 2012, the Veteran requested to re-open his claim for service connection for PTSD.  A May 2012 VA examination report, based upon a thorough review of the record and physical examination of the Veteran, contained a diagnosis of PTSD with a GAF score of 65 in conformance with the DSM-IV criteria.  No other mental disorder was diagnosed.  The examiner noted the Veteran's occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran described divorcing three times.  He stated he was in touch with family members, although he did not describe the relationships as close.  He also described his career as a long-haul truck driver, from which he had retired two years prior.  The Veteran denied a problem with alcohol or drugs, although he admitted to on-going moderate use of marijuana without dependence.  He described traumatic experiences related to his service in Vietnam, including being ordered to wash the bodies of deceased Marines and place them in body bags.  He also described exposure to bombings and Vietnamese casualties, including men, women, and children.  The Veteran shared symptoms including anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner noted the Veteran required follow-up treatment.

In his July 2012 notice of disagreement regarding the assignment of the 50 percent rating, the Veteran again described the profound effect of his service on his life.  He stated that upon his return, he "crawled in to a hole and buried those feelings."  He further described his isolation, as well as the physical and emotional effects of his memories of Vietnam.  The Veteran stated his memories would wake him from his sleep and described them as a "burden." 

In an August 2013 statement, the Veteran described an additional event experienced during his time in Vietnam, ultimately leading to a court-martial and leaving him frustrated and angry after his separation from service.  

VA treatment records from August 2013 to August 2014 show complaints of and treatment for chest pain, shortness of breath, hypertension, and alcohol dependence, but no treatment or complaints related to PTSD or mental health. 
 
The Veteran was scheduled for a further VA psychiatric examination in August 2014 following his claim for an increased rating.  However, as previously discussed, he failed to report and has not indicated any good cause for not attending. 

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability does not meet criteria under 38 C.F.R. § 4.130 for an evaluation in excess of 50 percent since April 17, 2012.

Collectively, the lay and medical evidence reflects that during the appeal period, the Veteran's PTSD was manifested predominantly by the following symptoms: anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances. The Veteran reported feelings of isolation and divorcing three times, but also stated he had a good relationship with his family.  The VA examiner felt that the Veteran's mild or transient symptoms did cause occupational or social impairment only during periods of significant stress. 

Overall, the Veteran's symptoms more closely approximate the criteria for the current assigned 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Collectively, the May 2012 VA examination, treatment records, and Veteran's lay statements do not reflect findings of speech, thought process, or thought content abnormalities.  The Veteran consistently denied any suicidal or homicidal thoughts to his care providers.  There is no evidence of obsessive ritualistic behavior, impaired impulsive control, or near-continuous panic or depression which interfere with routine ability to function.  Medical professionals have found the Veteran to be appropriately dressed and able to perform all activities of daily living.  Moreover, the objective medical evidence during the appeal period shows that the Veteran received a GAF score between 55 and 70, which is indicative of no more than moderate symptoms or moderate difficulty in social or occupational functioning. The score does not indicate symptoms so severe as to result in deficiencies in most areas, thus warranting a 70 percent disability rating.

The evidence also fails to demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was working until the time of his retirement in approximately 2010.  In addition, during the May 2012 VA examination, he reported that, while not close, he has had a good relationship with his family.  The evidence of record has not shown the Veteran's disability to be manifested by total social and occupational impairment so as to warrant a 100 percent rating.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA examiner who have interviewed and evaluated him during the current appeal.  The medical findings as provided in the May 2012 examination report directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Fenderson, supra.

In summary, the Board finds that the Veteran's symptomatology, as reflected in the relevant medical and lay evidence of record, does not warrant assignment of the next higher rating for his disability.  The effects of the Veteran's PTSD symptoms are not described to be of a type, frequency, and severity in accord with the impairment contemplated by the criteria for a schedular rating higher than 70 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the Veteran's claim for an increased rating is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


	(CONTINUED ON NEXT PAGE)

Other considerations

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for PTSD on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the Rating Schedule and found that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described experiencing any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the PTSD claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a higher evaluation includes a claim for a total rating based on individual unemployability when a veteran claims an inability to work or there is cogent evidence of unemployability due to service-connected disabilities.  In the present case, such consideration is unwarranted as the Veteran has not claimed an inability to work nor is there evidence of unemployability.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200 (2016); Locklear v. Shinseki, 24 Vet. App. 311 (2011).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


